Title: To George Washington from George Clinton, 20 July 1778
From: Clinton, George
To: Washington, George


          
            Dr Sir
            Poughkeepsie [N.Y.] 20th July 1778
          
          By the enclosed Copy of a Petition & Letter which I received on my arrival
            here; Your Excellency will observe that the usurped Government of Vermont have sentenced
            sundry of the Inhabitants of this State to Banishment; which Sentence General Starke has
            contrary to his Duty undertaken to carry into execution, by forwarding the Petitioners
            down the River to Genl Gates to be sent to the Enemy.
            These unhappy People (whose pretended Crime I have some reason to believe is Attachment
            to this State only) before my arrival had passed this Place on their Passage down to the
            Enemy’s Lines. I must therefore beg that your Excellency will so far interpose in this
            Affair as to direct the Guard who may have them in charge to return with them to this
            Place and deliver them to the Commissioners of this State; And I flatter myself that
            your Excellency will not fail calling General Starke to account for his unwarrantable
            Conduct in this Instance. I have the honor to be Your Excllency’s Most Obedt servant
          
            Geo: Clinton
          
          
        